Gasecli2pecn OCGA BBSNRES Oocanmenttlas1 AittecOG6L28220 Faéagellob44

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

RYAN M. KULL LICENSED CLINICAL SOCIAL
WORK LLC, a New York limited liability company,
on behalf of itself and all others similarly situated,

Civil Action No.

Plaintiff, 1:20-cv-3138

-against- Hon. Naomi Reice Buchwald

CHASE BANK USA, N.A., a New York
Corporation, JP MORGAN CHASE AND CO., a
Delaware Corporation; and DOES 1-50, inclusive,

Defendants.

 

 

JOINT STIPULATION AND PROPOSED ORDER EXTENDING TIME
TO RESPOND TO COMPLAINT AND SETTING BRIEFING SCHEDULE
FOR ANTICIPATED STAY MOTION

Plaintiff Ryan M. Kull Licensed Clinical Social Work LLC (“Plaintiff”), on the one hand,
and specially appearing Defendants Chase Bank USA, N.A. and JPMorgan Chase & Co. (together,
“Chase”),! on the other hand (collectively, the “Parties”), hereby stipulate and agree as follows:

1. Plaintiff filed its Complaint on April 20, 2020 (Rec. Doc. 1), and on May 14, 2020,

Defendants each executed a Waiver of the Service of Summons providing that they would

have 60 days from May 12, 2020, i.e., through and including July 13, 2020, to respond to

the Complaint.

2. As of the filing of this Stipulation, there are twelve putative class actions, including this

case, currently awaiting a transfer decision by the Joint Panel on Multidistrict Litigation

 

1 Tt is Chase’s position that specially appearing Defendant JPMorgan Chase & Co. is a financial holding company
under section 4(k) and (1) of the Bank Holding Company Act of 1956. It is not a proper defendant, as it does not, and
never has, participated in the Paycheck Protection Program (“PPP”) created as part of the Coronavirus Aid, Relief,
and Economic Security Act, Pub. L. 116-136 (the “CARES Act”) and has made no loans in connection with the PPP.
Specially appearing Defendant Chase Bank USA, N.A. no longer exists. Both of these specially appearing Defendants
reserve all rights in connection with being named in the Complaint in this action.

1
Casecli2pocnOGd BBSNRES Oocanmenttlas1 AitecOG6L28220 Faéage22bh4

(“JPML”) relating to the processing of PPP loans under the CARES Act (collectively the
“PPP Actions”). See In re JPMorgan Chase Paycheck Protection Program Litig., MDL
No. 2944. On May 1, 2020, the plaintiff in Hyde-Edwards Salon & Spa v. JPMorgan
Chase & Co. et al., No. 3:20-cv-00762-DMS-MDD (S.D. Cal.) (Sabraw, J.), filed a Motion
for Transfer of Actions to the Southern District of California for Coordinated or
Consolidated Pretrial Proceedings pursuant to 28 U.S.C. § 1407. See In re JPMorgan
Chase Paycheck Protection Program Litig., MDL No. 2944, Rec. Doc. 1. On May 7, 2020,
counsel for Plaintiff in this action filed a Motion to Transfer Actions to the Central District
of California for Coordinated and Consolidated Pretrial Proceedings. See In re JPMorgan
Chase Paycheck Protection Program Litig., MDL No. 2944, Rec. Doc. 5. Both motions
seek to transfer and consolidate the claims of Plaintiff in this case with the other PPP
Actions. Though not yet set for hearing, briefing on the transfer motions was completed
on June 5, 2020, and the JPML has an upcoming hearing session scheduled for July 30,
2020. See In re JPMorgan Chase Paycheck Protection Program Litig., MDL No. 2944,
Rec. Doc. 6.”

3. The Parties have agreed to an extension of time for Defendants to respond to the Complaint
so that the Parties may continue to explore resolving this matter without additional
litigation expense.

4. Ifthe Parties are unable to resolve this matter, Chase intends to seek a stay of this matter
pending the JPML’s decision (“Anticipated Stay Motion”), and Plaintiff may oppose the

Anticipated Stay Motion.

 

?Hearing Information, UNITED STATES JUDICIAL PANEL ON MULTIDISTRICT LITIGATION,
https://www.jpml.uscourts.gov/hearing-information.
Casecli2pecnOGd BBSNIRES Oocannenttlas1 AittecOG6L28220 Faéagescobt4

5. Because the Anticipated Stay Motion may become unnecessary if the Parties are able to
resolve this matter, the Parties agree that Chase’s response to the Complaint shall be due
14 days after any denial of the Anticipated Stay Motion.
6. ITIS HEREBY STIPULATED AND AGREED that:
a. Chase’s deadline to respond to the Compliant is hereby continued; and
b. The briefing schedule for the Anticipated Stay Motion, should that become
necessary, is as follows:
1. Defendants’ Anticipated Stay Motion shall be filed by June 30, 2020;
2. Plaintiffs Opposition, if any, shall be filed by July 7, 2020;
3. Defendants’ Reply shall be filed by July 14, 2020;
4. The Anticipated Stay Motion shall be set for hearing on the earliest date the
Court is available, should the Court require oral argument thereon; and
5. Should the Anticipated Stay Motion be denied, Chase’s deadline to respond

to the Complaint shall become 14 days after said denial.

DATED: June 18, 2020 Respectfully submitted,
STALWART LAW GROUP

By:  /s/ Dylan Ruga
Dylan Ruga
Attorneys for Plaintiff RYAN M. KULL LICENSED CLINICAL SOCIAL WORK LLC

DATED: June 18, 2020 Respectfully submitted,
GREENBERG TRAURIG, LLP

By: /s/Sylvia E. Simson
Sylvia E. Simson
Attorneys for Specially Appearing Defendants CHASE BANK USA, N.A. and JPMORGAN
CHASE & CO.
Gasecli2pecnOGd BBSNIRES Oocannenttlas1 AittecOG6L28220 Faaget40b4

SO ORDERED.

  

DATED: June 19, 2020 : set
chal ch

Hon. Naomi Reice Buchwald, U.S.D.J.

 
